     Case 3:20-cv-03697-X Document 1 Filed 12/22/20                 Page 1 of 7 PageID 1




                                In the United States District Court
                                For the Northern District of Texas
                                         Dallas Division

Christopher Haidet                              §
                                                §
             Plaintiff,                         §
                                                §
v.                                              §   Civil Action No. _____________
                                                §
Redaptive, Inc. d/b/a Redaptive                 §
Services, LLC                                   §
                                                §
             Defendant.

                                  Plaintiff’s Original Complaint

        Plaintiff Christopher Haidet files this Original Complaint against Redaptive, Inc.

d/b/a Redaptive Services, LLC and shows:

                                  Parties, Jurisdiction and Venue

        1.        Plaintiff Christopher Haidet is an individual and a citizen of Texas.

        2.        Redaptive, Inc. d/b/a Redaptive Services, LLC (“Redaptive”) is a foreign

corporation doing business in Texas and may be served through its registered agent,

Corporation Service Company d/b/a CSC – Lawyers Incorporating Service Company, 211

E. 7th Street, Suite 620, Austin, Texas 78701-3218.

        3.        This court has jurisdiction over this action under 28 U.S.C. §1331 based on

Plaintiff’s federal claims for discrimination under the Age Discrimination in Employment


Plaintiff’s Original Complaint – Page 1
     Case 3:20-cv-03697-X Document 1 Filed 12/22/20           Page 2 of 7 PageID 2




Act, 29 U.S.C § 621 et. seq. This court has supplemental jurisdiction over Plaintiff’s state

law discrimination claims under Texas Labor Code Chapter 21.

        4.      Venue is proper in the Northern District of Texas because the acts and

events occurred in this District.

                                           Facts

        5.      Redaptive is a company that helps corporations obtain energy efficiency in

existing corporate buildings. Redaptive will review corporate buildings and design an

energy efficiency upgrade solution to help its clients save on energy expenses and achieve

operating savings.

        6.      Redaptive hired Christopher Haidet in July 2018 as Senior Vice President,

Strategic Accounts. In this role, Haidet introduced Redaptive to corporations looking to

achieve operational savings through reduced energy costs in their company operations.

        7.      Haidet was a high sales performer for Redaptive. In just 20 months of

employment, Haidet closed $24.9 million in deals for Redaptive. Haidet was Redaptive’s

top sales performer in 2019 with $20.9 million in bookings.

        8.      Although Haidet had $24.9 million in bookings in his 20 months of

employment, Redaptive did not provide Haidet with any commission statements.

Instead, Redaptive required Haidet to trust that Redaptive properly calculated and paid

the commissions owed to him. Though he did not receive commission statements, Haidet

Plaintiff’s Original Complaint – Page 2
     Case 3:20-cv-03697-X Document 1 Filed 12/22/20          Page 3 of 7 PageID 3




continued to work in good faith. Haidet raised these concerns several times to the CEO,

the people responsible for paying commissions, the person responsible for sales, and

several times to the person responsible for Human resources, including in one face to face

meeting in San Francisco. Despite expressing these concerns, Redaptive never provided

Haidet with any documentation to verify that Haidet was correctly paid his commissions.

        9.      Redaptive paid Haidet a base salary plus a commission on his sales.

Though Haidet filled out self-assessment in August 2019 and February 2020, Redaptive

never gave Haidet a performance review while he worked there.

        10.     Redaptive downgraded Haidet’s title from Senior Vice President, Strategic

Accounts, to Sales Executive in 2019. Redaptive provided no explanation to Haidet for

the downgrade in his title.

        11.     In April 2020, Redaptive had six sales representatives. At age 57, Haidet

was the oldest of the six. One other sales executive was age 51. The other four sales

employees were all under age 40, including one hiring a younger salesperson in NY a

week before Haidet was terminated in early 2020.

        12.     Redaptive fired Haidet on April 15, 2020. Redaptive told Haidet that his

position was eliminated as part of a reduction in force. When Redaptive fired Haidet, he

was Redaptive’s oldest sales executive. When Redaptive fired Haidet, he also had a sales

pipeline of over $100 million in deals pending. Redaptive did not fire its younger sales

Plaintiff’s Original Complaint – Page 3
     Case 3:20-cv-03697-X Document 1 Filed 12/22/20           Page 4 of 7 PageID 4




executives with much smaller sales pipelines. Redaptive did not fire the younger sales

executive hired just a week before it fired Haidet and with a sales pipeline of $0.

        13.     When Redaptive fired Haidet, he suffered damages in lost base salary, lost

sales commissions on sales closed, on future deals with a pipeline of over $100M, loss of

family health insurance and loss of unvested stock options.

    14. The reason Redaptive provided to justify terminating Haidet is a pretext for

discrimination because Redaptive fired its top sales performer and retained a newly hired

younger sales employee instead of Haidet.

    15. Haidet timely filed a Charge of Discrimination with the EEOC on May 5, 2020.

    16. Haidet received his Notice of Dismissal and Right to Sue letter from the EEOC on

December 8, 2020 and timely sues.

                                             Claims

                                  Age Discrimination under ADEA

    17. Haidet incorporates the previous paragraphs as if restated.

    18. Redaptive is an employer as defined by the ADEA, 29 U.S.C. § 630.

    19. Haidet, age 57, is an employee covered by the ADEA. 29 U.S.C. § 630(f).

    20. Redaptive discriminated against Haidet in the terms and conditions of his

employment and subjected him to disparate treatment as compared to younger

employees because of his age in violation of the ADEA. 29 U.S. C. § 623(a).

Plaintiff’s Original Complaint – Page 4
     Case 3:20-cv-03697-X Document 1 Filed 12/22/20           Page 5 of 7 PageID 5




    21. Redaptive discriminated against Haidet and terminated Haidet because of his age

in violation of the ADEA. 29 U.S.C. § 623(a). Redaptive’s stated reason for terminating

Haidet is a pretext for age discrimination.

    22. Redaptive’s violations of the ADEA damaged Haidet. Haidet lost his salary, family

health care, commissions on deals closed, and pending deals and unvested stock options

because of his termination. Haidet seeks to recover all legal and equitable relief to which

he is entitled because of the discriminatory actions of Redaptive in violation of the ADEA.

    23. Haidet seeks to recover his back pay and the value of his lost employment benefits,

liquidated damages, equitable relief, prejudgment and post-judgment interest and his

reasonable attorney’s fees and costs.

                    Age Discrimination under Texas Labor Code Chapter 21

    24. Haidet incorporates the previous paragraphs as if restated.

    25. Redaptive is an employer for Texas Labor Code § 21.002.

    26. Haidet, age 57, is protected from age discrimination under Texas Labor Code

Chapter 21.

    27. Redaptive discriminated against Haidet in the terms and conditions of his

employment and subjected him to disparate treatment as compared to younger

employees because of his age in violation of Texas Labor Code § 21.051 and § 21.125.



Plaintiff’s Original Complaint – Page 5
     Case 3:20-cv-03697-X Document 1 Filed 12/22/20            Page 6 of 7 PageID 6




    28. Redaptive discriminated against Haidet and terminated Haidet because of his age

in violation of Texas Labor Code Chapter 21.051 and 21.125. Redaptive’s stated reason

for terminating Haidet is a pretext for age discrimination.

    29. Redaptive’s violations of the Texas Labor Code damaged Haidet. Haidet seeks to

recover all legal and equitable relief to which he is entitled because of the discriminatory

actions of Redaptive in violation of Texas Labor Code § 21.051 and § 21.125.

    30. Haidet seeks to recover his back pay, front pay, compensatory damages for

emotional distress and intangible harms and losses, the value of his lost employment

benefits including loss of unvested stock options, equitable relief, pre-judgment and post-

judgment interest and his reasonable attorney’s fees and costs.

                                          Breach of Contract

    31. Redaptive entered into a contractual agreement with Haidet to pay him

commissions on his sales.

    32. Redaptive failed to provide Haidet with commission statements that would allow

Haidet to verify that his commissions were correctly calculated and paid during his

employment. In this litigation, Haidet anticipates requesting the documents concerning

his sales commissions earned and paid.

    33. If Redaptive failed to correctly calculate and pay Haidet earned commissions,

Redaptive breached its contractual agreement with Haidet.

Plaintiff’s Original Complaint – Page 6
       Case 3:20-cv-03697-X Document 1 Filed 12/22/20           Page 7 of 7 PageID 7




      34. If Redaptive failed to correctly calculate and pay Haidet’s sales commissions,

Haidet seeks to recover any unpaid commissions.

      35. Haidet seeks to recover his attorney’s fees incurred in pursuit of such claim under

Tex. Civ. Prac. & Rem. Code §38.001 et. seq. Haidet also seeks to recover any pre-

judgment and post-judgment interest owed to him.

                                                 Jury Trial

36.      Haidet requests a jury trial.

         WHEREFORE, Plaintiff Christopher Haidet prays this Court grant judgment

against Redaptive, Inc. d/b/a Redaptive Services, LLC and award Plaintiff such relief as

is appropriate.

                                            Respectfully submitted,

                                            /s/ Karen K. Fitzgerald
                                            Karen K. Fitzgerald
                                            State Bar No. 11656750
                                            karen@fitzgerald.law
                                            Fitzgerald Law, PLLC
                                            8150 N. Central Expy, 10th Floor
                                            Dallas TX 75206
                                            (214) 265-9958

                                            Counsel for Plaintiff




Plaintiff’s Original Complaint – Page 7
